                                 UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF OKLAHOMA



  Hlonna iZTJ.lis -lins-T!
     Plaintiff


                                                                                 CASE NO.:      CIV-20-1120-JD
        O nsf'                                     /l            )                                    supplied by the Clerk)
                                                                                                (Non-Prisonerform)

                    C^ nd                               ^ J
     Defendant                                    ^0(^(T4 j

     APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS


             I am a plaintiff in this case and declare that I am unable to pay the costs of these proceedings
     and that I am entitled to the relief requested.

              In support ofthis application, I answer the following questions under penalty of perjury;
              1. IfI am employed, my employer's name and address are:




     My gross pay or wages are:                              ^ take-home pay or wages are: $                                   per
     (specify pay period)                    j^ OQO"
              2. Other Income. In the past 12 months, I have received income from the following sources
              (check all that apply)
                                                                                                      y
             (a)Business, profession, or other self-employment                        DYES          IZNO
             (b)Rent payments, interest, or dividends                                 DYES          QNO
             (c)Pension, annuity, or life insurance payments                          DYpS          BNO
             (d)Disability or worker's compensation payments                          0^ES DNO \/                     .
              (e) Gifts or inheritances                                               DYES          IZNO
              (f) Any other sources                                                   DYES          HNO
              Ifyou answered "Yes"to any questions above, describe below or on separate pages each source ofmoney and state the
      amount that you received and what you expect to receive-in thefuture.     .               I
                                        rx                        .uiAjp cJ                                 <rxyvn


                                                                                                                           Page 1 of2
SR-n-2014
                                                                                                                   dx)
                3. Amount of money that I have in cash or in a checking or savings account: $ \OCC) ,

              4. Any automobile, real estate, stock, bond, security, trust,jewelry, art work, or other financial
        instrument or thing of value that I own, including any item of value held in someone else's name
       (describe the property and its approximate value)

                ^T)f)^                      /?■/ / cJL^      vl-VdU
                          P         met L| j P

                5. Any housing, transportation, utilities, loan payments, or other regular monthly expenses
        (describe the amount ofthe monthly expense)

                       A 1 ft


                6. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my
        relationship with each person, and how much I contribute to their support:
                         A-J-fi

                7. Any debts or financial obligations (describe the amounts owed and to whom tbey are payable)
                                                                              CA y/^JJAJX,D



               I understand that a false statement or answer to any question in this declaration could subject me
        to penalties of perjury and/or may result in the dismissal of all my claims pursuant to 28 U.S.C. § 1915
        (e)(2)(A).



        Date: /M -^0$^                                            U                   €£/0
                                                                              (Applicant's signature)

                                                                Don nn PI                         PJ h s 0ns ^
                                                                                  (Printed name)




                                                                                                                 Page 2 of2
SR-! 1-2014
